DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US 2881021 A).
Regarding claim 18, Jacobson teaches a method for operating a latch comprising the steps of: releasing a second pawl (22) rotationally mounted on a housing (26), the second pawl for maintaining a first pawl (14) in an initial closed position when the second pawl is engaged with the first pawl (fig. 1) and for allowing rotation of the first pawl when the second pawl is disengaged from the first pawl (figs. 2-3); rotating the first pawl, the first pawl having a pawl surface (18), the first pawl for holding a ratchet (30) in the initial closed position when the first pawl is in an engaged position with the ratchet (fig. 1); rotating a bearing (17) positioned between the pawl surface (19) and a ratchet surface (35), during rotation of the first pawl, such that contact between the ratchet and the first pawl is by one or more contact regions between an exterior surface of the bearing and adjacent respective at least one of the pawl surface or the ratchet surface (figs. 1-3); and rotating the ratchet (fig. 3), the ratchet rotationally mounted on the housing and biased for release (biased by spring 32) of a striker (12) from the slot and retaining of the striker in the slot dependent upon angular position of the ratchet (fig. 3 is biased to retain the striker by pawls 14 and 22) with respect to the housing, the ratchet having the ratchet surface (35).
Regarding claim 19, Jacobson teaches the method of claim 18, further including rotating the first pawl (14) as a result of a force imparted on the first pawl by the bearing (17) caused by the ratchet (30) acting on the bearing during rotating when the second pawl is disengaged from the first pawl (figs. 1-3).
Regarding claim 20, Jacobson teaches the method of claim 19, further including inducing rotation of the bearing (17) along the pawl surface (18) cause by the rotating of the first pawl (figs. 2-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 2881021 A) in view of Okeke (US 20170051540 A1).
Regarding claim 1, Jacobson teaches a latch comprising; a striker (12), a ratchet (30) rotationally mounted on the housing and biased for release of the striker from the slot (biased by 32) and retaining of the striker in the slot dependent upon angular position of the ratchet with respect to the housing (biased to retain the striker by pawls in fig. 1), the ratchet having a ratchet surface (35); a first pawl (14) rotationally mounted on the housing, the first pawl having a pawl surface (18), the first pawl for holding the ratchet in an initial closed position when the first pawl is in an engaged position (fig. 1); a second pawl (22) rotationally mounted on the housing, the second pawl for maintaining the first pawl in the engaged position when the second pawl is engaged with the first pawl (fig. 1); and a bearing (17) positioned between the ratchet surface and the pawl surface such that contact between the ratchet and the first pawl is at one or more contact regions between an exterior surface of the bearing and adjacent respective at least one of the pawl surface or the ratchet surface (figs. 1- 3).
Jacobson does not explicitly teach a housing having a slot for the striker.  
Okeke teaches a similar latch comprising a housing (23) having a slot (13) for a striker.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jacobson with those of Okeke to include a housing with an inlet slot for the striker to enter the latch.  Housings are commonly used to surround latch mechanisms used in vehicle applications as well as to simplify mounting.  Including an inlet to allow entry of the striker is necessary for any latch to function.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 2, Jacobson in view of Okeke teach the latch of claim 1, Jacobson fails to teach wherein the contact region is a localized contact region with respect to the exterior surface having a spheroidal shape.
Okeke teaches a similar latching mechanism wherein the contact region is a localized contact region (fig 2) with respect to the exterior surface (22) having a spheroidal shape (fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jacobson with those of Okeke to substitute the bearing of Jacobson with the bearing of Okeke to include a spherical shape.  A spherical ball bearing allows the contact between the ratchet and the pawl to be facilitated by one or more contact regions which helps to reduce the friction between the two latch components (Okeke para. 0030).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Regarding claim 3, Jacobson in view of Okeke teach the latch of claim 2, Okeke further teaches wherein an axis of rotation of the bearing (22; figs. 1-5) varies in position as the bearing travels along at least one of the pawl surface and the ratchet surface (para. 0035).
Regarding claim 4, Jacobson in view of Okeke teach the latch of claim 1, Jacobson does not explicitly teach wherein the contact region is an elongated contact region with respect to the exterior surface having a cylindroid shape.
Okeke teaches a similar latch mechanism wherein the contact region is an elongated contact region with respect to the exterior surface having a cylindroid shape (22; fig. 6d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jacobson with those of Okeke to substitute the bearing of Jacobson with the bearing of Okeke to include a cylindroid shape.  A cylindrical shape allows the contact between the ratchet and the pawl to be spread over a larger area which helps to distribute the load of higher forces between the two components (Okeke para. 0037).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 5, Jacobson in view of Okeke teach the latch of claim 2, Okeke further teaches wherein the spheroidal shape is a sphere (22 fig. 2).
Regarding claim 6, Jacobson in view of Okeke teach the latch of claim 1, Okeke further teaches wherein the exterior surface of the bearing experiences 28rolling friction with respect to both the pawl surface as a cam surface and the ratchet surface as a cam surface during rotation of the pawl (para. 0030, last sentence).
Regarding claim 7, Jacobson in view of Okeke teach the latch of claim 1, Jacobson further teaches comprising a pawl lever (40) coupled to the second pawl (22), the pawl lever when operated for releasing the second pawl from the initial closed position and thus disengaging the second pawl from the first pawl (figs. 1-2).
Regarding claim 8, Jacobson in view of Okeke teach the latch of claim 7, Jacobson further teaches wherein the first pawl is not assisted to move away from its engaged position other than by a force acting on the first pawl through the bearing when the second pawl is in the disengaged position. (the spring force of 19 acts in a counterclockwise direction as discussed in para. 28, thus the only force acting on the pawl is through the bearing.)
Regarding claim 9, Jacobson in view of Okeke teach the latch of claim 1, Jacobson further teaches wherein the second pawl (22) is rotationally biased towards its engaged position (para. 32).
Regarding claim 10, Jacobson in view of Okeke teach the latch of claim 9, Jacobson further teaches wherein a spring member (19) is provided between the second pawl (22) and the first pawl (14) to bias the first pawl away from the second pawl. (Spring 19 is located between the upper end of pawl 14 and the lower end of second pawl 22, spring 19 biases first pawl in the counter clockwise direction which is away from engagement with second pawl 22).  
Regarding claim 11, Jacobson in view of Okeke teach the latch of claim 1, Jacobson further teaches wherein the first pawl (14) is biased towards the engaged position (para. 28).
Regarding claim 12, Jacobson in view of Okeke teach the latch of claim 11, Jacobson further teaches wherein disengaging the second pawl (22) from the first pawl (14) increases the bias urging the first pawl towards the engaged position. (The bias is increased because once second pawl 22 is released causing first pawl 14 to rotate clockwise the spring 19 is displaced further which increases the bias on first pawl 14.)
Regarding claim 13, Jacobson in view of Okeke teach the latch of claim 1, Okeke further teaches wherein the bearing (22; figs. 1-5) is positioned between the ratchet and the first pawl by a bearing cage (29) positioned on a body of the first pawl or on a body of the ratchet (fig. 2), the cage containing a bearing (22) for rotation within the cage, such that contact between the ratchet and the first pawl is by one or more contact regions between an exterior surface of the bearing and adjacent respective at least one of the pawl surface or the ratchet surface (para. 0031).
Regarding claim 14, Jacobson in view of Okeke teach the latch of claim 13, Okeke further teaches wherein an axis of rotation of the bearing varies in position (para. 0035) 29as the bearing travels along a slot (32) in one or more sidewalls of the bearing cage.
Regarding claim 15, Jacobson in view of Okeke teach the latch of claim 13, Okeke further teaches further comprising a pair of opposed sidewalls (30) of the bearing cage on the first pawl, each sidewall of the pair of opposed sidewalls being on an opposite side of a body of the ratchet (24) such that a portion of the body of the ratchet overlaps a portion of the pair of opposed sidewalls during relative movement between the pawl and the ratchet (figs. 4a and 4b).
Regarding claim 16, Jacobson in view of Okeke teach the latch of claim 1, Jacobson further teaches wherein the rotation of the bearing (17) is induced by the rotation the first pawl when the second pawl is disengaged from the first pawl (rotation of the second pawl causes rotation of the first pawl due to the force from ratchet 30 through the bearing 17 which causes rotation of the bearing).
Regarding claim 17, Jacobson in view of Okeke teach the latch of claim 9, Jacobson further teaches wherein the rotation of the first pawl (14) is induced by the ratchet (30) imparting a force acting on the first pawl through the bearing (force from ratchet 30 imparted from spring 32).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675